internal_revenue_service index number department of the treasury washington dc cl ebeolbom person to contact telephone number refer reply to date apr legend company plan dear mr this is in response to your letter of date requesting a ruling regarding sec_132 of the internal_revenue_code the code you ask whether the fair_market_value of financial counseling services provided to survivors of deceased eligible employees and family members of eligible employees diagnosed with a terminal iiiness will be excludible from the gross_income of the recipient of the services or the employee under sec_132 of the code if we rule that the benefits are not excludible under sec_132 you ask whether the fair_market_value of the services is includible in the gross_income of the recipient of services or whether the value of the services is includible in the employee's gross_income the company is a professional services firm pending issuance of the requested ruling the company intends on adopting a plan to provide personal financial counseling services to survivors of deceased employees and eligible employees diagnosed with a terminal illness the plan financial counseling services will not be provided to employees diagnosed with a terminal illness eligible employees include both full and part time employees who have been employed by the company for more than three months survivor s of an eligible_employee include the deceased or terminally ill employee's spouse and legal dependents as defined under code sec_152 and other appropriate persons as determined by the company the following services will be provided under the plan at no cost to the survivor s upon an eligible employee’s death or diagnosis with a terminal illness the employee's survivor s will be entitled to a meeting with a company financial planner for the purpose of assisting the survivor s in planning their financial affairs the meeting will cover benefit election forms tax aspects of benefit plan distributions and applying for employer and government benefits budgeting and cash_flow understanding the estate settlement process investing life_insurance_proceeds and other beneficiary distributions and estate_tax planning the financial planner will prepare a financial plan and a long-term cash_flow analysis following a one-on-one review of the plan with the financial planner the survivor s will receive proactive periodic contact to offer additional support and guidance survivor s will also be entitled to access to the company financial counseling hotline regarding personal financial planning n addition written materials will be provided sec_61 of the code defines gross_income as unless otherwise excluded all income from whatever source derived including but not limited to compensation_for services such as fees commissions fringe_benefits and similar items sec_1 a of the income_tax regulations provides that gross_income includes income derived in any form whether in money property or services sec_1_61-21 of the regulations provides that a fringe benefit may include for example an employer-provided discount on property or services sec_1_61-21 of the regulations provides that a taxable fringe benefit is included in the income of the person performing the services in connection with which the fringe benefit is furnished thus a fringe benefit may be taxable to an employee even though that employee did not actually receive the fringe benefit sec_132 of the code excludes from gross_income any fringe benefit that qualifies as a working_condition_fringe sec_132 defines working_condition_fringe as any property or services provided by an employer to an employee to the extent that if the employee paid for the property or services the payment would be allowable as a deduction under sec_162 concerning trade_or_business_expenses or concerning depreciation for purposes of working_condition_fringe_benefits sec_1_132-1 of the regulations provides that the term employee includes any individual who is currently employed by the employer providing the benefit this section does not include within the definition of employee the widow or widower or dependents of a deceased or living employee by contrast for purposes of other sec_132 fringe_benefits such as no-additional-cost services and qualified_employee_discounts the term employee includes a widow or widower or a dependent_child sec_1_132-1 the definition of employee is narrower for working condition fringes because of the requirement under sec_132 that the hypothetical payment be in connection with the employee's performance of services for the employer thus benefits provided to family members or other dependents of employees may not be excluded from gross_income based upon sec_132 sec_102 of the code provides that gross_income does not include the value of property acquired by gift however sec_102 provides that the exclusion in sec_102 does not apply to any amount transferred by an employer to or for the benefit of an employee because the financial counseling services will be provided for the benefit of an employee the value of the services will not be excludible under sec_102 based upon the foregoing we rule as follows benefits provided to a survivor of a deceased employee may not be excluded from gross_income under code sec_132 therefore the fair_market_value of these services provided to survivors of a deceased employee are includible in the recipient's gross_income under sec_61 nor may benefits provided to a survivor of a terminally ill employee be excluded under code sec_132 but in the case of a terminally ill employee the fair_market_value of these services provided to a survivor is includible in the employee’s gross_income under sec_1_61-21 of the regulations dut except as specifically ruled on above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely jerry e holmes chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosures copy of this letter copy for sec_6110 purposes ce district_director new jersey district chief examination_division sy
